Recurso gubernativo contra resolución del Registrador de la Propiedad de Caguas.
Revocada con instrucciones al Registrador de la Propiedad para que proceda a hacer la inscripción denegada gratuitamente, reintegrando al recurrente las cantidades que le hubiera cobrado por segunda vez al ser presentada nueva-mente la escritura en el registro, asi como los demás gastos que se le han ocasionado con motivo de la nueva negativa del registro a inscribir dicha escritura, siempre que no ex-cedan de $20 y se aperciba seriamente al registrador de ser tratado como hecho de desacato, si en lo sucesivo incurriere en otro caso de desobediencia a las resoluciones' de esta corte.
El Registrador Luis Abella Bastón compareció por escrito.